Case 1:20-cv-00506-DKW-KJM Document 6 Filed 12/02/20 Page 1 of 5             PageID #: 199




                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII

  PATRICK OPUNUI, JR.,                          CIVIL NO. 20-00506 DKW-KJM

               Petitioner,                      ORDER DISMISSING PETITION
                                                AND DENYING AS MOOT
         vs.                                    APPLICATION TO PROCEED IN
                                                FORMA PAUPERIS AND MOTION
  ATTORNEY GENERAL WILLIAM                      TO APPOINT COUNSEL
  BARR; UNITED STATES MARSHAL
  SERVICE; BUREAU OF PRISONS;
  FDC HONOLULU; UNITED STATES
  OF AMERICA,

               Respondents.


        Petitioner Patrick Opunui, Jr. (“Petitioner”), proceeding pro se, is a pretrial

  detainee at the Federal Detention Center in Honolulu, Hawaii. ECF No. 1 at

  PageID ## 1–2. He filed the instant Petition for Writ of Habeas Corpus Pursuant

  to 28 U.S.C. §§ 2241 and 2243, alleging that he is being unlawfully held based on

  collateral estoppel and/or double jeopardy. Id. at PageID # 6–7. Petitioner claims

  to be the beneficiary of a purported contract granting him unconditional immunity

  that was upheld by an arbitrator and has been reduced to judgment. Id. at PageID

  # 7. He asks the Court to enforce the “contract” and order his immediate release,

  expunge his criminal records, and return all property. Id. and PageID # 8. For the

  following reasons, the Court DISMISSES the Petition.
Case 1:20-cv-00506-DKW-KJM Document 6 Filed 12/02/20 Page 2 of 5             PageID #: 200




                                   BACKGROUND

        Petitioner is a defendant in a criminal case pending before this Court.

  United States v. Opunui, Cr. No. 20-00122 DKW. He is charged with possessing

  five grams or more of methamphetamine with the intent to distribute in violation of

  21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B), and being a felon in possession of

  firearms and ammunition in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).

  The Government moved to detain Petitioner without bail. After a hearing, a

  Magistrate Judge granted the motion and ordered Petitioner detained pending trial.

  Petitioner appealed to this Court. See 18 U.S.C. § 3145(b). After a hearing, the

  Court affirmed the Magistrate Judge’s detention order, and Petitioner remains in

  custody.

                                     DISCUSSION

        When a federal or state prisoner contends that he “is in custody in violation

  of the Constitution or laws or treaties of the United States,” § 2241 confers on this

  Court a general grant of habeas jurisdiction. 28 U.S.C. § 2241(c)(3); see id.

  § 2241(a). District courts have jurisdiction over habeas petitions brought by

  pretrial detainees. See McNeely v. Blanas, 336 F.3d 822, 824 n.1 (9th Cir. 2003)

  (citation omitted). When considering an application for a writ of habeas corpus, a

  district court shall “award the writ or issue an order directing the respondent to

  show cause why the writ should not be granted, unless it appears from the


                                            2
Case 1:20-cv-00506-DKW-KJM Document 6 Filed 12/02/20 Page 3 of 5                PageID #: 201




  application that the applicant or person detained is not entitled thereto.” 28 U.S.C.

  § 2243.

        Rule 4 of the Rules Governing Section 2254 Cases in the United States

  District Courts (“Habeas Rules”), which is also applicable to § 2241 cases, 1

  requires courts to conduct a preliminary review of each petition for writ of habeas

  corpus. See Habeas Rule 4. “If it plainly appears from the petition and any

  attached exhibits that the petitioner is not entitled to relief,” the district court must

  summarily dismiss the petition. Id.; see Clayton v. Biter, 868 F.3d 840, 845 (9th

  Cir. 2017). The district court should not dismiss a habeas petition “without leave

  to amend unless it appears that no tenable claim for relief can be pleaded were such

  leave granted.” Jarvis v. Nelson, 440 F.2d 13, 14 (9th Cir. 1971) (per curiam)

  (citations omitted).

        Here, Petitioner’s grounds for relief are frivolous. It is unclear how or why

  Petitioner honestly believes the documents attached to his Petition confer him with

  immunity from all criminal or civil liability. And assuming his allegations have

  some legal basis, they are arguments that must be made in his pending criminal

  case. 2 See Reese v. Warden Phila. FDC, 904 F.3d 244, 247 (3d Cir. 2018)


        1
          See Habeas Rule 1(b).
        2
          Even if Petitioner only challenges his detention pending trial, he must raise
  any such argument in a pretrial motion in his criminal proceedings, not via a
  § 2241 petition. See, e.g., Reese, 904 F.3d at 245 (“[A] federal detainee’s request
  for release pending trial can only be considered under the Bail Reform Act and not
                                              3
Case 1:20-cv-00506-DKW-KJM Document 6 Filed 12/02/20 Page 4 of 5             PageID #: 202




  (“Insofar as [petitioner] sought to challenge the charges against him . . . he was

  required to do so through pretrial motions in his criminal case, not via a pretrial

  § 2241 petition.”). Petitioner, with the benefit of counsel, has had ample

  opportunity—and has further opportunities—to raise any pertinent issues and

  defenses in his criminal proceeding.

        “It is well settled that in the absence of exceptional circumstances in

  criminal cases the regular judicial procedure should be followed and habeas corpus

  should not be granted in advance of a trial.” Jones v. Perkins, 245 U.S. 390,

  391–92 (1918) (citations omitted); see Riggins v. United States, 199 U.S. 547, 551

  (1905); see also Medina v. Choate, 875 F.3d 1025, 1029 (10th Cir. 2017) (“If a

  federal prisoner is ever entitled to relief under § 2241 based on something that

  happened before trial, the circumstances are so rare that they have apparently not

  yet arisen.”). Petitioner does not present any exceptional circumstances warranting

  a departure from this principle.



  under a § 2241 petition for habeas relief.” (citations omitted)); Fredrickson v.
  Terrill, 957 F.3d 1379, 1380 (7th Cir. 2020) (per curiam) (“A federal detainee’s
  request for release pending trial can be considered under only the Bail Reform Act,
  and not a § 2241 petition.” (citations omitted)); see also Fassler v. United States,
  858 F.2d 1016, 1018 (5th Cir. 1988) (per curiam) (“[T]he terms of the Bail Reform
  Act and the potential for abuse of the writ and for unnecessary duplication of
  appeals . . . should ordinarily provide strong incentive for defendants to employ
  Section 3145 appeals.”); Jenkins v. Noonan, No. 20-cv-00921-H-LL, 2020 WL
  2745234, at *2 (S.D. Cal. May 27, 2020) (concluding that federal pretrial detainee
  could not challenge pretrial detention via a § 2241 habeas petition).
                                            4
Case 1:20-cv-00506-DKW-KJM Document 6 Filed 12/02/20 Page 5 of 5           PageID #: 203




                                   CONCLUSION

        For the reasons stated herein, the Court DISMISSES the Petition. ECF No.

  1. In light of this dismissal, Petitioner’s Application to Proceed In Forma Pauperis

  and Motion to Appoint Counsel are DENIED as moot. ECF Nos. 3, 4.

        IT IS SO ORDERED.

        DATED: December 2, 2020 at Honolulu, Hawaii.




  Patrick Opunui, Jr. v. Attorney General William Barr, et al; Civil No. 20-00506
  DKW-KJM; ORDER DISMISSING PETITION AND DENYING AS MOOT
  APPLICATION TO PROCEED IN FORMA PAUPERIS AND MOTION TO
  APPOINT COUNSEL

                                           5
